OetoN, J.
In this action the county seeks to recover of the village of Waukesha what the county was adjudged to pay to the sheriff of said county, for his fees and charges for keeping in the county jail prisoners convicted of the violation of á village ordinance against drunkenness, in the case of Nickell v. Waukesha Oo., reported in 62 Wis. 469. It was held in that case that the county was primarily liable for such fees and charges, and that it has a right of action over against the village for the amount so paid therefor. It was also held in that ease that the sheriff’s charges for serving process, making arrests, and attending before the justice with prisoners, in the same cases, were not a valid claim against the county, but were against the village. In Chafin v. Waukesha Co. 62 Wis. 463, it was held that the fees of the justice in the same cases were not a proper charge against the county, but were against the village of Wcmkesha.
All the essential facts of this case were involved in the first of the above cases, and all the questions of law that can possibly arise in this case were decided in those two cases. The mere fact that the village was not a party to those suits does not render the decisions less obligatory on this court and on all the courts of this'state, even if they could *437not have the effect strictly of res aclgucbicata or be pleaded in bar. On tbe strength and by the authority of the first-mentioned case, the county paid the sheriff’s charges, as jailer, for keeping the prisoners in the same cases, and has brought this action to recover the same of the village. The sheriff was compelled by law to receive and keep all such prisoners in the county jail, and he has no discretion to refuse to do so, and no jurisdiction to decide whether the prosecutions were authorized and conducted by the village authorities, or what the consequences would be if they were not. The village authorities must have known that these prosecutions were pending, and they did not intervene to dismiss them, but tacitly allowed them to proceed to judgments of conviction. After that, and after the defendants had suffered imprisonment, and the expenses of keeping them in jail had been incurred, it seems like trifling to raise such a question.
By the Court.— The judgment of the circuit court is affirmed.